Citation Nr: 0424594	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  03-20 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for left ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from November 1943 to 
February 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

On December 1, 2003, a videoconference hearing was held 
before Christopher J. Gearin, who is the Acting Veterans Law 
Judge making this decision and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(b), (c) (West 2002).  A transcript of that hearing has 
been associated with the record on appeal.

The issues entitlement to service connection for tinnitus; 
entitlement to service connection for right ear hearing loss; 
and whether the November 15, 1956 rating decision, which 
severed service connection for conductive deafness, contained 
clear and unmistakable error are referred to the RO for 
appropriate development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
agency of original jurisdiction.

2.  The evidence received since the November 1956 RO decision 
includes evidence that is neither cumulative nor redundant of 
the evidence previously of record and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

3.  The evidence shows that the appellant was exposed to 
combat and acoustic trauma during service.

4.  The appellant has a current left ear hearing loss, which 
has been related by a medical professional to his exposure to 
acoustic trauma in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for left ear 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).

2.  Left ear hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's service medical records show that at a 
November 1943 enlistment examination the appellant's left ear 
hearing was evaluated as 15/15.  At the appellant's February 
1946 separation examination, the examiner noted diminished 
left ear hearing of 10/15.  The appellant's service personnel 
records show that he was wounded in action on June 13, 1945, 
for which he was awarded the Purple Heart medal.

On the authorized VA audiological evaluation in July 1951, 
pure tone thresholds, in decibels, for the appellant's left 
ear, were as follows:






HERTZ


500
1000
2000
3000
4000
40
35
35
35
30

Records from a private medical corporation show treatment of 
the appellant for disabilities including left ear hearing 
loss from November 1993 to July 2003.

In August 2001 the appellant was treated as a VA outpatient 
for an audiology consultation.  The appellant complained of 
decreased hearing acuity.  He reported a history of noise 
exposure of working around machines for 40 years.  The 
audiologist diagnosed sensorineural hearing loss.  On the 
authorized audiological evaluation at that time, pure tone 
thresholds, in decibels, for the appellant's left ear, were 
as follows:



HERTZ


500
1000
2000
3000
4000
55
65
65
N/A
90

Speech audiometry revealed speech recognition ability of 56 
percent in the left ear.

At the December 2003 videoconference hearing, the appellant 
testified that he was assigned to a field artillery unit 
during World War II.  He was wounded in combat when a hand 
grenade exploded in front of him.  He experienced a ringing 
in his left ear and difficulty hearing in that ear 
thereafter.  The appellant did not wear any hearing 
protection in service.  The appellant was not exposed to loud 
noise after service.  He was a machinist briefly in the 1960s 
and thereafter managed a machine shop until 1976.  He had not 
been exposed to loud noise thereafter.  When he served as a 
machinist, running a lathe and turning steel, he did not 
require hearing protection because the noise was not loud.

In a July 2004 statement, a VA registered nurse stated that 
the appellant's severe hearing loss was "most likely" due 
to his exposure to noise in service.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ____ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §§ 5102, 5103); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).

VA regulations implementing the VCAA are applicable to all 
claims filed on or after the date of enactment of the VCAA, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  66 Fed. Reg. 45,620, 45,629 
(2001); see VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also VAOPGCPREC 7-2003 (Nov. 19, 2003) (determining that VA 
regulations implementing the VCAA are more favorable to 
claimants than the law in effect prior to their enactment).  
Given the determination below, the RO fulfilled its duties to 
inform and assist the appellant on this claim.  Accordingly, 
the Board can issue a final decision because all notice and 
duty to assist requirements have been fully satisfied, and 
the appellant is not prejudiced by appellate review.

The Secretary of VA amended 38 C.F.R. § 3.156(a) on August 
29, 2001, for the purpose redefining what constitutes new and 
material evidence in order to reopen a final decision.  See 
38 C.F.R. § 3.156(a) (2003).  These changes are prospective, 
however, and only apply to claims filed on or after August 
29, 2001.  Therefore, these changes do not apply to the 
present case because the appellant's claim was filed on 
August 20, 2001.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when:  (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

It is appropriate to consider high frequency sensorineural 
hearing loss as an organic disease of the nervous system and, 
therefore, a presumptive disability.  See Memorandum, 
Characterization of High Frequency Sensorineural Hearing 
Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. 
§ 3.309(a) (2003).  Accordingly, if sensorineural hearing 
loss were manifest to a degree of ten percent within a year 
of separation from service, service connection would be 
warranted. 

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2003).

In a November 1956 rating decision, the VA office in 
Shreveport, Louisiana, severed service connection for the 
appellant's conductive deafness of the left ear.  Implicit in 
that decision was the conclusion that the appellant was not 
entitled to service connection for left ear hearing loss.  
The appellant did not appeal the November 1956 rating 
decision.  Decisions by the RO are final unless appealed to 
the Board.  38 U.S.C. § 709 (1952); Veterans Regulation No. 
2(a), Part II, Para. III; Departments of Veterans Affairs 
Regulation 1008.

The appellant now seeks to reopen his claim of entitlement to 
service connection for left ear hearing loss.  The law and 
regulations allow for reopening a claim, even when finality 
has attached, if new and material evidence has been 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  In order to determine whether new and 
material evidence has been presented, the Board looks to the 
last final disallowance of this claim.  The Board must look 
to the evidence added to the record since the November 1956 
decision.  The evidence received after November 1956 is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  In order 
to reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board has reviewed all of the additional evidence 
received herein since the November 1956 decision and 
concludes that there is evidence both new and material as it 
relates to the issue of entitlement to service connection for 
left ear hearing loss, and, therefore, the claim is reopened.  
As discussed above, a VA registered nurse has indicated a 
relationship between the appellant's current left ear hearing 
loss and his exposure to acoustic trauma during service.  The 
July 2004 statement by a VA registered nurse is clearly 
"new" evidence, because they were not before VA at the time 
of the November 1956 decision.  The Board also finds the 
evidence to be material because it relates to a specific 
element of the appellant's claim that was essential to the 
November 1956 decision.  The RO severed service connection 
for the appellant's conductive deafness of the left ear in 
November 1956 in part because it concluded that the 
appellant's left ear hearing loss had not resulted from 
military service.  The new evidence submitted after the 
November 1956 RO decision suggests a relationship between the 
appellant's current left ear hearing loss and his exposure to 
acoustic trauma during service.  The new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Having determined that there is evidence both new and 
material as it relates to the issue of entitlement to service 
connection for left ear hearing loss and having, therefore, 
reopened the claim, the Board must assess the credibility, 
and therefore the probative value of proffered evidence of 
record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2003).

The appellant's left ear hearing loss meets the regulatory 
requirements to be considered a disability.  The appellant 
has presented his lay evidence of exposure to noise in 
service, and he is competent to report such exposure.  
Additionally, the appellant is a combat veteran.  In Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States 
Court of Appeals for the Federal Circuit held that under 
38 U.S.C.A. § 1154(b), a combat veteran's assertions of an 
event during combat are to be presumed true if consistent 
with the time, place and circumstances of such service.  In 
other words, the appellant's allegations in this case 
establish that he was exposed to the noise of an exploding 
grenade during service.

Further, in this case, the medical evidence supports the 
appellant's contention that his left ear hearing loss is 
related to service.  The appellant's separation examination 
showed left ear hearing loss.  Audiometric testing of the 
appellant in 1951, approximately five years after his 
separation from service, showed left ear hearing loss.  In 
July 2004, a VA registered nurse attributed the appellant's 
left ear hearing loss to his exposure to noise during 
service.  Although VA outpatient treatment records in August 
2001 suggest a relationship between the appellant's post-
service noise exposure and his current left ear hearing loss, 
it is not clear that the VA examiner at that time considered 
the appellant's exposure to acoustic trauma during service.  
Because this evidence is based upon an incomplete, or as 
alleged by the appellant at the December 2003 hearing, 
inaccurate medical history, it is accorded less weight than 
the July 2004 statement by the VA registered nurse.  Under 
these circumstances, the evidence is at least in equipoise as 
to whether the appellant is entitled to service connection 
for left ear hearing loss.  Accordingly, the Board resolves 
any doubt in favor of the appellant and finds that his 
current left ear hearing loss disability is the result of his 
in-service noise exposure.  Left ear hearing loss disability 
was incurred during active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2003).


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim of entitlement to 
service connection for left ear sensorineural hearing loss is 
granted.

Entitlement to service connection for left ear sensorineural 
hearing loss is granted.



	                        
____________________________________________
	CHRISTOPHER J. GEARIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



